[a102securityinstrument001.jpg]
EXHIBIT 10.2 After recording return to: Cassin & Cassin LLP 711 Third Avenue,
20th Floor New York, New York 10017 Attn: Recording Department County: DeKalb
MULTIFAMILY DEED TO SECURE DEBT, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING (GEORGIA) Jefferson at Perimeter Apartments 4867
Ashford Dunwoody Road Atlanta, Georgia 30338 Fannie Mae Multifamily Security
Instrument Form 6025.GA Georgia 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[a102securityinstrument002.jpg]
MULTIFAMILY DEED TO SECURE DEBT, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING This MULTIFAMILY DEED TO SECURE DEBT, ASSIGNMENT OF
LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE FILING (as amended, restated,
replaced, supplemented, or otherwise modified from time to time, the "Security
Instrument") dated as of September 20, 2019, is executed by SIR JEFFERSON, LLC,
a limited liability company organized and existing under the laws of Delaware,
as grantor ("Borrower"), to and for the benefit of JONES LANG LASALLE
MULTIFAMILY, LLC, a limited liability company organized and existing under the
laws of Delaware, as grantee ("Lender"). Borrower, in consideration of (i) the
loan in the original principal amount of SEVENTY­ THREE MILLION EIGHT HUNDRED
THOUSAND AND N0/100 DOLLARS ($73,800,000.00) (the "Mortgage Loan") evidenced by
that certain Multifamily Note dated as of the date of this Security Instrument,
executed by Borrower and made payable to the order of Lender maturing on October
1, 2029 (as amended, restated, replaced, supplemented, or otherwise modified
from time to time, the "Note"), (ii) that certain Multifamily Loan and Security
Agreement dated as of the date of this Security Instrument, executed by and
between Borrower and Lender (as amended, restated, replaced, supplemented or
otherwise modified from time to time, the "Loan Agreement"), and (iii) the
security title created and transferred to Lender by this Security Instrument,
and to secure to Lender the repayment of the Indebtedness (as defined in this
Security Instrument), and all renewals, extensions and modifications thereof,
and the performance of the covenants and agreements of Borrower contained in the
Loan Documents ( as defined in the Loan Agreement), excluding the Environmental
Indemnity Agreement (as defined in this Security Instrument), and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, irrevocably and unconditionally grants, warrants, conveys,
bargains, sells, and assigns to and for the benefit of Lender, with power of
sale and right of entry and possession, the Mortgaged Property (as defined in
this Security Instrument), including the real property located in DeKalb County,
State of Georgia, and described in Exhibit A attached to this Security
Instrument and incorporated herein by reference (the "Land"), to have and to
hold such Mortgaged Property unto Lender and Lender's successors and assigns,
forever; Borrower hereby releasing, relinquishing and waiving, to the fullest
extent allowed by law, all rights and benefits, if any, under and by virtue of
the homestead exemption laws of the Property Jurisdiction (as defined in this
Security Instrument), if applicable. Borrower represents and warrants that
Borrower is lawfully seized of the Mortgaged Property and has the right, power
and authority to grant, warrant, convey, bargain, sell, and assign the Mortgaged
Property, and that the Mortgaged Property is not encumbered by any Lien (as
defined in this Security Instrument) other than Permitted Encumbrances (as
defined in this Security Instrument). Borrower covenants that Borrower will
warrant and defend the title to the Mortgaged Property against all claims and
demands other than Permitted Encumbrances. Fannie Mae Multifamily Security
Instrument Form 6025.GA Page 1 Georgia 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[a102securityinstrument003.jpg]
Borrower and (by its acceptance hereof) Lender covenants and agrees as follows:
1. Defined Terms. Capitalized terms used and not specifically defined herein
have the meanings given to such terms in the Loan Agreement. All terms used and
not specifically defined herein, but which are otherwise defined by the UCC,
shall have the meanings assigned to them by the UCC. The following terms, when
used in this Security Instrument, shall have the following meanings:
"Condemnation Action" means any action or proceeding, however characterized or
named, relating to any condemnation or other taking, or conveyance in lieu
thereof, of all or any part of the Mortgaged Property, whether direct or
indirect. "Enforcement Costs" means all expenses and costs, including reasonable
attorneys' fees and expenses, fees and out-of-pocket expenses of expert
witnesses and costs of investigation, incurred by Lender as a result of any
Event of Default under the Loan Agreement or in connection with efforts to
collect any amount due under the Loan Documents, or to enforce the provisions of
the Loan Agreement or any of the other Loan Documents, including those incurred
in post-judgment collection efforts and in any bankruptcy or insolvency
proceeding (including any action for relief from the automatic stay of any
bankruptcy proceeding or Foreclosure Event) or judicial or non­ judicial
foreclosure proceeding, to the extent permitted by law. "Environmental Indemnity
Agreement" means that certain Environmental Indemnity Agreement dated as of the
date of this Security Instrument, executed by Borrower to and for the benefit of
Lender, as the same may be amended, restated, replaced, supplemented, or
otherwise modified from time to time. "Environmental Laws" has the meaning set
forth in the Environmental Indemnity Agreement. "Event of Default" has the
meaning set forth in the Loan Agreement. "Fixtures" means all Goods that are so
attached or affixed to the Land or the Improvements as to constitute a fixture
under the laws of the Property Jurisdiction. "Goods" means all of Borrower's
present and hereafter acquired right, title and interest in all goods which are
used now or in the future in connection with the ownership, management, or
operation of the Land or the Improvements or are located on the Land or in the
Improvements, including inventory; furniture; furnishings; machinery, equipment,
engines, boilers, incinerators, and installed building materials; systems and
equipment for the purpose of supplying or distributing heating, cooling,
electricity, gas, water, air, or light; antennas, cable, wiring, and conduits
used in connection with radio, television, security, fire prevention, or fire
detection, or otherwise used to carry electronic signals; telephone systems and
equipment; elevators and related machinery and equipment; fire detection,
prevention and extinguishing systems and apparatus; security and access Fannie
Mae Multifamily Security Instrument Form 6025.GA Page2 Georgia 01-16 © 2016
Fannie Mae



--------------------------------------------------------------------------------



 
[a102securityinstrument004.jpg]
control systems and apparatus; plumbing systems; water heaters, ranges, stoves,
microwave ovens, refrigerators, dishwashers, garbage disposers, washers, dryers,
and other appliances; light fixtures, awnings, storm windows, and storm doors;
pictures, screens, blinds, shades, curtains, and curtain rods; mirrors,
cabinets, paneling, rugs, and floor and wall coverings; fences, trees, and
plants; swimming pools; exercise equipment; supplies; tools; books and records
(whether in written or electronic form); websites, URLs, biogs, and social
network pages; computer equipment (hardware and software); and other tangible
personal property which is used now or in the future in connection with the
ownership, management, or operation of the Land or the Improvements or are
located on the Land or in the Improvements. "Imposition Deposits" means deposits
in an amount sufficient to accumulate with Lender the entire sum required to pay
the Impositions when due. "Impositions" means (a) any water and sewer charges
which, if not paid, may result in a lien on all or any part of the Mortgaged
Property; (b) the premiums for fire and other casualty insurance, liability
insurance, rent loss insurance and such other insurance as Lender may require
under the Loan Agreement; (c) Taxes; and (d) amounts for other charges and
expenses assessed against the Mortgaged Property which Lender at any time
reasonably deems necessary to protect the Mortgaged Property, to prevent the
imposition of liens on the Mortgaged Property, or otherwise to protect Lender's
interests, all as reasonably determined from time to time by Lender.
"Improvements" means the buildings, structures, improvements, and alterations
now constructed or at any time in the future constructed or placed upon the
Land, including any future replacements, facilities, and additions and other
construction on the Land. "Indebtedness" means the principal of, interest on,
and all other amounts due at any time under the Note, the Loan Agreement, this
Security Instrument or any other Loan Document (other than the Environmental
Indemnity Agreement and Guaranty), including Prepayment Premiums, late charges,
interest charged at the Default Rate, and accrued interest as provided in the
Loan Agreement and this Security Instrument, advances, costs and expenses to
perform the obligations of Borrower or to protect the Mortgaged Property or the
security of this Security Instrument, all other monetary obligations of Borrower
under the Loan Documents (other than the Environmental Indemnity Agreement),
including amounts due as a result of any indemnification obligations, and any
Enforcement Costs. "Land" means the real property described in Exhibit A. Fannie
Mae Multifamily Security Instrument Form 6025.GA Page3 Georgia 01-16 © 2016
Fannie Mae



--------------------------------------------------------------------------------



 
[a102securityinstrument005.jpg]
"Leases" means all present and future leases, subleases, licenses, concessions
or grants or other possessory interests now or hereafter in force, whether oral
or written, covering or affecting the Mortgaged Property, or any portion of the
Mortgaged Property (including proprietary leases or occupancy agreements if
Borrower is a cooperative housing corporation), and all modifications,
extensions or renewals thereof. "Lien" means any claim or charge against
property for payment of a debt or an amount owed for services rendered,
including any mortgage, deed of trust, deed to secure debt, security interest,
tax lien, any materialman's or mechanic's lien, or any lien of a Governmental
Authority, including any lien in connection with the payment of utilities, or
any other encumbrance. "Mortgaged Property" means all of Borrower's present and
hereafter acquired right, title and interest, if any, in and to all of the
following: (a) the Land; (b) the Improvements; (c) the Personalty; ( d) current
and future rights, including air rights, development rights, zoning rights and
other similar rights or interests, easements, tenements, rights-of-way, strips
and gores of land, streets, alleys, roads, sewer rights, waters, watercourses,
and appurtenances related to or benefitting the Land or the Improvements, or
both, and all rights-of-way, streets, alleys and roads which may have been or
may in the future be vacated; (e) insurance policies relating to the Mortgaged
Property (and any unearned premiums) and all proceeds paid or to be paid by any
insurer of the Land, the Improvements, the Personalty, or any other part of the
Mortgaged Property, whether or not Borrower obtained the insurance pursuant to
Lender's requirements; (f) awards, payments and other compensation made or to be
made by any municipal, state or federal authority with respect to the Land, the
Improvements, the Personalty, or any other part of the Mortgaged Property,
including any awards or settlements resulting from (1) Condemnation Actions, (2)
any damage to the Mortgaged Property caused by governmental action that does not
result in a Condemnation Action, or (3) the total or partial taking of the Land,
the Improvements, the Personalty, or any other part of the Mortgaged Property
under the power of eminent domain or otherwise and including any conveyance in
lieu thereof; (g) contracts, options and other agreements for the sale of the
Land, the Improvements, the Personalty, or any other part of the Mortgaged
Property entered into by Borrower now or in the future, including cash or
securities deposited to secure performance by parties of their obligations;
Fannie Mae Multifamily Security Instrument Form 6025.GA Page4 Georgia 01-16 ©
2016 Fannie Mae



--------------------------------------------------------------------------------



 
[a102securityinstrument006.jpg]
(h) Leases and Lease guaranties, letters of credit and any other supporting
obligation for any of the Leases given in connection with any of the Leases, and
all Rents; (i) earnings, royalties, accounts receivable, issues and profits from
the Land, the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the Mortgage Loan and, if Borrower is a cooperative
housing corporation, maintenance charges or assessments payable by shareholders
or residents; (i) Imposition Deposits; (k) refunds or rebates of Impositions by
any municipal, state or federal authority or insurance company ( other than
refunds applicable to periods before the real property tax year in which this
Security Instrument is dated); (1) tenant security deposits; (m) names under or
by which any of the above Mortgaged Property may be operated or known, and all
trademarks, trade names, and goodwill relating to any of the Mortgaged Property;
(n) Collateral Accounts and all Collateral Account Funds; (o) products, and all
cash and non-cash proceeds from the conversion, voluntary or involuntary, of any
of the above into cash or liquidated claims, and the right to collect such
proceeds; and (p) all of Borrower's right, title and interest in the oil, gas,
minerals, mineral interests, royalties, overriding royalties, production
payments, net profit interests and other interests and estates in, under and on
the Mortgaged Property and other oil, gas and mineral interests with which any
of the foregoing interests or estates are pooled or unitized. "Permitted
Encumbrance" means only the easements, restrictions and other matters listed in
a schedule of exceptions to coverage in the Title Policy and Taxes for the
current tax year that are not yet due and payable. "Personalty" means all of
Borrower's present and hereafter acquired right, title and interest in all
Goods, accounts, choses of action, chattel paper, documents, general intangibles
(including Software), payment intangibles, instruments, investment property,
letter of credit rights, supporting obligations, computer information, source
codes, object codes, records and data, all telephone numbers or listings, claims
(including claims for indemnity or breach of warranty), deposit accounts and
other property or assets of any kind or nature related to the Land or the
Improvements now or in the future, including operating agreements, surveys,
plans and specifications and contracts for architectural, engineering and
construction services relating to the Land or the Improvements, and all other
intangible property and rights relating to the operation of, Fannie Mae
Multifamily Security Instrument Form 6025.GA Pages Georgia 01-16 © 2016 Fannie
Mae



--------------------------------------------------------------------------------



 
[a102securityinstrument007.jpg]
or used in connection with, the Land or the Improvements, including all
governmental permits relating to any activities on the Land. "Prepayment
Premium" has the meaning set forth in the Loan Agreement. "Property
Jurisdiction" means the jurisdiction in which the Land is located. "Rents" means
all rents (whether from residential or non-residential space), revenues and
other income from the Land or the Improvements, including subsidy payments
received from any sources, including payments under any "Housing Assistance
Payments Contract" or other rental subsidy agreement (if any), parking fees,
laundry and vending machine income and fees and charges for food, health care
and other services provided at the Mortgaged Property, whether now due, past
due, or to become due, and tenant security deposits. "Software" means a computer
program and any supporting information provided in connection with a transaction
relating to the program. The term does not include any computer program that is
included in the definition of Goods. "Taxes" means all taxes, assessments, vault
rentals and other charges, if any, general, special or otherwise, including
assessments for schools, public betterments and general or local improvements,
which are levied, assessed or imposed by any public authority or quasi-public
authority, and which, if not paid, may become a lien, on the Land or the
Improvements or any taxes upon any Loan Document. "Title Policy" has the meaning
set forth in the Loan Agreement. "UCC" means the Uniform Commercial Code in
effect in the Property Jurisdiction, as amended from time to time. "UCC
Collateral" means any or all of that portion of the Mortgaged Property in which
a security interest may be granted under the UCC and in which Borrower has any
present or hereafter acquired right, title or interest. 2. Security Agreement;
Fixture Filing. (a) To secure to Lender, the repayment of the Indebtedness, and
all renewals, extensions and modifications thereof, and the performance of the
covenants and agreements of Borrower contained in the Loan Documents, Borrower
hereby pledges, assigns, and grants to Lender a continuing security interest in
the UCC Collateral. This Security Instrument constitutes a security agreement
and a financing statement under the UCC. This Security Instrument also
constitutes a financing statement pursuant to the terms of the UCC with respect
to any part of the Mortgaged Property that is or may become a Fixture under
applicable law, and will be recorded as a "fixture filing" in accordance with
the UCC. Borrower hereby authorizes Lender to file financing Fannie Mae
Multifamily Security Instrument Form 6025.GA Page6 Georgia 01-16 © 2016 Fannie
Mae



--------------------------------------------------------------------------------



 
[a102securityinstrument008.jpg]
statements, continuation statements and financing statement amendments in such
form as Lender may require to perfect or continue the perfection of this
security interest without the signature of Borrower. If an Event of Default has
occurred and is continuing, Lender shall have the remedies of a secured party
under the UCC or otherwise provided at law or in equity, in addition to all
remedies provided by this Security Instrument and in any Loan Document. Lender
may exercise any or all of its remedies against the UCC Collateral separately or
together, and in any order, without in any way affecting the availability or
validity of Lender's other remedies. For purposes of the UCC, the debtor is
Borrower and the secured party is Lender. The name and address of the debtor and
secured party are set forth after Borrower's signature below which are the
addresses from which information on the security interest may be obtained. (b)
Borrower represents and warrants that: (I) Borrower maintains its chief
executive office at the location set forth after Borrower's signature below, and
Borrower will notify Lender in writing of any change in its chief executive
office within five (5) days of such change; (2) Borrower is the record owner of
the Mortgaged Property; (3) Borrower's state of incorporation, organization, or
formation, if applicable, is as set forth on Page I of this Security Instrument;
( 4) Borrower's exact legal name is as set forth on Page 1 of this Security
Instrument; (5) Borrower's organizational identification number, if applicable,
is as set forth after Borrower' s signature below; ( 6) Borrower is the owner of
the UCC Collateral subject to no liens, charges or encumbrances other than the
lien hereof; (7) except as expressly provided in the Loan Agreement, the UCC
Collateral will not be removed from the Mortgaged Property without the consent
of Lender; and (8) no financing statement covering any of the UCC Collateral or
any proceeds thereof is on file in any public office except pursuant hereto. (c)
All property of every kind acquired by Borrower after the date of this Security
Instrument which by the terms of this Security Instrument shall be subject to
the lien and the security interest created hereby, shall immediately upon the
acquisition thereof by Borrower and without further conveyance or assignment
become subject to the lien and security interest created by this Security
Instrument. Nevertheless, Borrower shall execute, acknowledge, deliver and
record or file, as appropriate, all and every such further deeds oftrust, deeds
to secure debt, security agreements, financing statements, assignments and
assurances as Lender shall require for accomplishing the purposes of this
Security Instrument and to comply with the rerecording requirements of the UCC.
3. Assignment of Leases and Rents; Appointment of Receiver; Lender in
Possession. (a) As part of the consideration for the Indebtedness, Borrower
absolutely and unconditionally assigns and transfers to Lender all Leases and
Rents. It is the intention of Borrower to establish present, absolute and
irrevocable transfers and assignments to Lender of all Leases and Rents and to
authorize and empower Lender to collect and receive all Rents without the
necessity of further action on the part of Borrower. Borrower and Lender intend
the assignments of Leases and Rents to be effective immediately and to
constitute absolute present Fannie Mae Multifamily Security Instrument Form
6025.GA Page7 Georgia 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[a102securityinstrument009.jpg]
assignments, and not assignments for additional security only. Only for purposes
of giving effect to these absolute assignments of Leases and Rents, and for no
other purpose, the Leases and Rents shall not be deemed to be a part of the
Mortgaged Property. However, if these present, absolute and unconditional
assignments of Leases and Rents are not enforceable by their terms under the
laws of the Property Jurisdiction, then each of the Leases and Rents shall be
included as part of the Mortgaged Property, and it is the intention of Borrower,
in such circumstance, that this Security Instrument create and perfect a lien on
each of the Leases and Rents in favor of Lender, which liens shall be effective
as of the date of this Security Instrument. (b) Until an Event of Default has
occurred and is continuing, but subject to the limitations set forth in the Loan
Documents, Borrower shall have a revocable license to exercise all rights, power
and authority granted to Borrower under the Leases (including the right, power
and authority to modify the terms of any Lease, extend or terminate any Lease,
or enter into new Leases, subject to the limitations set forth in the Loan
Documents), and to collect and receive all Rents, to hold all Rents in trust for
the benefit of Lender, and to apply all Rents to pay the Monthly Debt Service
Payments and the other amounts then due and payable under the other Loan
Documents, including Imposition Deposits, and to pay the current costs and
expenses of managing, operating and maintaining the Mortgaged Property,
including utilities and Impositions (to the extent not included in Imposition
Deposits), tenant improvements and other capital expenditures. So long as no
Event of Default has occurred and is continuing (and no event which, with the
giving of notice or the passage of time, or both, would constitute an Event of
Default has occurred and is continuing), the Rents remaining after application
pursuant to the preceding sentence may be retained and distributed by Borrower
free and clear of, and released from, Lender's rights with respect to Rents
under this Security Instrument. (c) If an Event of Default has occurred and is
continuing, without the necessity of Lender entering upon and taking and
maintaining control of the Mortgaged Property directly, by a receiver, or by any
other manner or proceeding permitted by the laws of the Property Jurisdiction,
the revocable license granted to Borrower pursuant to Section 3(b) shall
automatically terminate, and Lender shall immediately have all rights, powers
and authority granted to Borrower under any Lease (including the right, power
and authority to modify the terms of any such Lease, or extend or terminate any
such Lease) and, without notice, Lender shall be entitled to all Rents as they
become due and payable, including Rents then due and unpaid. During the
continuance of an Event of Default, Borrower authorizes Lender to collect, sue
for and compromise Rents and directs each tenant of the Mortgaged Property to
pay all Rents to, or as directed by, Lender, and Borrower shall, upon Borrower's
receipt of any Rents from any sources, pay the total amount of such receipts to
Lender. Although the foregoing rights of Lender are self-effecting, at any time
during the continuance of an Event of Default, Lender may make demand for all
Rents, and Lender may give, and Borrower hereby irrevocably authorizes Lender to
give, notice to all tenants of the Mortgaged Property instructing them to pay
all Rents to Lender. No tenant shall be obligated to inquire further as to the
occurrence or continuance of an Event of Default, and no tenant shall be
obligated to pay to Borrower any amounts that are actually paid to Lender in
response to such a notice. Any such Fannie Mae Multifamily Security Instrument
Form 6025.GA Page8 Georgia 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[a102securityinstrument010.jpg]
notice by Lender shall be delivered to each tenant personally, by mail or by
delivering such demand to each rental unit. (d) If an Event of Default has
occurred and is continuing, Lender may, regardless of the adequacy of Lender's
security or the solvency of Borrower, and even in the absence of waste, enter
upon, take and maintain full control of the Mortgaged Property, and may exclude
Borrower and its agents and employees therefrom, in order to perform all acts
that Lender, in its discretion, determines to be necessary or desirable for the
operation and maintenance of the Mortgaged Property, including the execution,
cancellation or modification of Leases, the collection of all Rents (including
through use of a lockbox, at Lender's election), the making of repairs to the
Mortgaged Property and the execution or termination of contracts providing for
the management, operation or maintenance of the Mortgaged Property, for the
purposes of enforcing this assignment of Rents, protecting the Mortgaged
Property or the security of this Security Instrument and the Mortgage Loan, or
for such other purposes as Lender in its discretion may deem necessary or
desirable. (e) Notwithstanding any other right provided Lender under this
Security Instrument or any other Loan Document, if an Event of Default has
occurred and is continuing, and regardless of the adequacy of Lender's security
or Borrower' s solvency, and without the necessity of giving prior notice (oral
or written) to Borrower, Lender may apply to any court having jurisdiction for
the appointment of a receiver for the Mortgaged Property to take any or all of
the actions set forth in Section 3. If Lender elects to seek the appointment of
a receiver for the Mortgaged Property at any time after an Event of Default has
occurred and is continuing, Borrower, by its execution of this Security
Instrument, expressly consents to the appointment of such receiver, including
the appointment of a receiver ex parte, if permitted by applicable law. Borrower
consents to shortened time consideration of a motion to appoint a receiver.
Lender or the receiver, as applicable, shall be entitled to receive a reasonable
fee for managing the Mortgaged Property and such fee shall become an additional
part of the Indebtedness. Immediately upon appointment of a receiver or Lender's
entry upon and taking possession and control of the Mortgaged Property,
possession of the Mortgaged Property and all documents, records (including
records on electronic or magnetic media), accounts, surveys, plans, and
specifications relating to the Mortgaged Property, and all security deposits and
prepaid Rents, shall be surrendered to Lender or the receiver, as applicable. If
Lender or receiver takes possession and control of the Mortgaged Property,
Lender or receiver may exclude Borrower and its representatives from the
Mortgaged Property. (f) The acceptance by Lender of the assignments of the
Leases and Rents pursuant to this Section 3 shall not at any time or in any
event obligate Lender to take any action under any Loan Document or to expend
any money or to incur any expense. Lender shall not be liable in any way for any
injury or damage to person or property sustained by any Person in, on or about
the Mortgaged Property. Prior to Lender's actual entry upon and taking
possession and control of the Land and Improvements, Lender shall not be: Fannie
Mae Multifamily Security Instrument Form 6025.GA Page9 Georgia 01 -16 © 2016
Fannie Mae



--------------------------------------------------------------------------------



 
[a102securityinstrument011.jpg]
(1) obligated to perform any of the terms, covenants and conditions contained in
any Lease (or otherwise have any obligation with respect to any Lease); (2)
obligated to appear in or defend any action or proceeding relating to any Lease
or the Mortgaged Property; or (3) responsible for the operation, control, care,
management or repair of the Mortgaged Property or any portion of the Mortgaged
Property. The execution of this Security Instrument shall constitute conclusive
evidence that all responsibility for the operation, control, care, management
and repair of the Mortgaged Property is and shall be that of Borrower, prior to
such actual entry and taking possession and control by Lender of the Land and
Improvements. (g) Lender shall be liable to account only to Borrower and only
for Rents actually received by Lender. Lender shall not be liable to Borrower,
anyone claiming under or through Borrower or anyone having an interest in the
Mortgaged Property by reason of any act or omission of Lender under this Section
3, and Borrower hereby releases and discharges Lender from any such liability to
the fullest extent permitted by law, provided that Lender shall not be released
from liability that occurs as a result of Lender's gross negligence or willful
misconduct as determined by a court of competent jurisdiction pursuant to a
final, non-appealable court order. If the Rents are not sufficient to meet the
costs of taking control of and managing the Mortgaged Property and collecting
the Rents, any funds expended by Lender for such purposes shall be added to, and
become a part of, the principal balance of the Indebtedness, be immediately due
and payable, and bear interest at the Default Rate from the date of disbursement
until fully paid. Any entering upon and taking control of the Mortgaged Property
by Lender or the receiver, and any application of Rents as provided in this
Security Instrument, shall not cure or waive any Event of Default or invalidate
any other right or remedy of Lender under applicable law or provided for in this
Security Instrument or any Loan Document. 4. Protection of Lender's Security. If
Borrower fails to perform any of its obligations under this Security Instrument
or any other Loan Document, or any action or proceeding is commenced that
purports to affect the Mortgaged Property, Lender's security, rights or
interests under this Security Instrument or any Loan Document (including eminent
domain, insolvency, code enforcement, civil or criminal forfeiture, enforcement
of Environmental Laws, fraudulent conveyance or reorganizations or proceedings
involving a debtor or decedent), Lender may, at its option, make such
appearances, disburse or pay such sums and take such actions, whether before or
after an Event of Default or whether directly or to any receiver for the
Mortgaged Property, as Lender reasonably deems necessary to perform such
obligations of Borrower and to protect the Mortgaged Property or Lender's
security, rights or interests in the Mortgaged Property or the Mortgage Loan,
including: Fannie Mae Multifamily Security Instrument Form 6025.GA Page 10
Georgia 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[a102securityinstrument012.jpg]
(a) paying fees and out-of-pocket expenses of attorneys, accountants, inspectors
and consultants; (b) entering upon the Mortgaged Property to make repairs or
secure the Mortgaged Property; (c) obtaining (or force-placing) the insurance
required by the Loan Documents; and ( d) paying any amounts required under any
of the Loan Documents that Borrower has failed to pay. Any amounts so disbursed
or paid by Lender shall be added to, and become part of, the principal balance
of the Indebtedness, be immediately due and payable and bear interest at the
Default Rate from the date of disbursement until fully paid. The provisions of
this Section 4 shall not be deemed to obligate or require Lender to incur any
expense or take any action. 5. Default; Acceleration; Remedies. (a) If an Event
of Default has occurred and is continuing, Lender, at its option, may declare
the Indebtedness to be immediately due and payable without further demand, and
may either with or without entry or taking possession as herein provided or
otherwise, proceed by suit or suits at law or in equity or any other appropriate
proceeding or remedy (1) to enforce payment of the Mortgage Loan; (2) to
foreclose this Security Instrument judicially or non-judicially by the power of
sale granted herein; (3) to enforce or exercise any right under any Loan
Document; and (4) to pursue any one (l)or more other remedies provided in this
Security Instrument or in any other Loan Document or otherwise afforded by
applicable law. Each right and remedy provided in this Security Instrument or
any other Loan Document is distinct from all other rights or remedies under this
Security Instrument or any other Loan Document or otherwise afforded by
applicable law, and each shall be cumulative and may be exercised concurrently,
independently, or successively, in any order. Borrower has the right to bring an
action to assert the nonexistence of an Event of Default or any other defense of
Borrower to acceleration and sale. (b) Borrower acknowledges that the power of
sale granted in this Security Instrument may be exercised or directed by Lender
without prior judicial hearing and hereby appoints Lender as Borrower's agent
and attorney-in-fact to exercise such power of sale in the name and on behalf of
Borrower. In the event Lender invokes the power of sale: (1) Borrower hereby
authorizes and empowers Lender to take possession of the Mortgaged Property, or
any part thereof, and hereby grants to Lender a power of sale and authorizes and
empowers Lender to sell ( or, in the case of the default of any purchaser, to
resell) the Mortgaged Property or any part thereof, in compliance with
applicable law, including compliance with any and all notice and timing
requirements for such sale; Fannie Mae Multifamily Security Instrument Form
6025.GA Page 11 Georgia 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[a102securityinstrument013.jpg]
(2) Lender may sell and dispose of the Mortgaged Property at public auction, at
the usual place for conducting sales at the courthouse in the county where all
or any part of the Mortgaged Property is located, to the highest bidder for
cash, first advertising the time, terms and place of such sale by publishing a
notice of sale once a week for four (4) consecutive weeks (without regard to the
actual number of days) in a newspaper in which serves as the official
publication of legal notices and advertisements in such county, all other notice
being waived by Borrower; and Lender may thereupon execute and deliver to the
purchaser a sufficient instrument of conveyance of the Mortgaged Property, which
may contain recitals as to the happening of the Event of Default upon which the
execution of the power of sale granted by this Section 5 depends. The recitals
in the instrument of conveyance shall be presumptive evidence that Lender duly
complied with all preliminary acts prerequisite to the sale and instrument of
conveyance. Borrower constitutes and appoints Lender as Borrower's agent and
attorney-in-fact to make such recitals, sale and conveyance; (3) the power and
agency granted in this Section 5 are coupled with an interest, are irrevocable
by death or otherwise, and are in addition to the remedies for collection of the
Indebtedness as provided by law. Borrower ratifies all of Lender's acts, as such
attorney-in-fact, and Borrower agrees that such recitals shall be binding and
conclusive upon Borrower and that the conveyance to be made by Lender (and in
the event of a deed in lieu of foreclosure, then as to such conveyance) shall be
effectual to bar all right, title and interest, equity of redemption, including
all statutory redemption, homestead, dower, curtsey, and all other exemptions of
Borrower, or its successors in interest, in and to the Mortgaged Property; and
(4) the Mortgaged Property may be sold in one (1) parcel and as an entirety, or
in such parcels, manner or order as Lender, in its discretion, may elect, and
one (1) or more exercises of the powers granted in this Section 5 shall not
extinguish or exhaust the power unless the entire Mortgaged Property is sold or
the Indebtedness is paid in full, and Lender shall collect the proceeds of such
sale, applying such proceeds as provided in this Section 5. In the event of a
deficiency, Borrower shall immediately on demand from Lender pay such deficiency
to Lender, subject to the provisions of the Note limiting Borrower's personal
liability for payment of the Indebtedness. Borrower waives all rights, claims,
and defenses with respect to Lender's ability to obtain a deficiency judgment.
Borrower acknowledges that Lender may bid for and purchase the Mortgaged
Property at any foreclosure sale and shall be entitled to apply all or any part
of the Indebtedness as a credit to the purchase price. (c) If the Mortgaged
Property is sold pursuant to this Section 5, Borrower, or any person holding
possession of the Mortgaged Property through Borrower, shall surrender
possession of the Mortgaged Property to the purchaser at such sale on demand. If
possession is not surrendered on demand, Borrower or such person shall be a
tenant holding over and may be dispossessed in accordance with Georgia law.
Fannie Mae Multifamily Security Instrument Form 6025.GA Page 12 Georgia 01-16 ©
2016 Fannie Mae



--------------------------------------------------------------------------------



 
[a102securityinstrument014.jpg]
( d) Borrower covenants and agrees that Lender shall apply the proceeds of any
sale in the following order: (1) to all reasonable costs and expenses of the
sale, including reasonable attorneys' fees and costs associated with title
evidence and the reasonable cost of such other professionals who provided
services in connection with the sale or establishing a deficiency, if any; (2)
to the Indebtedness in such order as Lender, in Lender' s discretion, directs;
and (3) the excess, if any, to the person or persons legally entitled to the
excess. ( e) In connection with the exercise of Lender's rights and remedies
under this Security Instrument and any other Loan Document, there shall be
allowed and included as Indebtedness: (1) all expenditures and expenses
authorized by applicable law and all other expenditures and expenses which may
be paid or incurred by or on behalf of Lender for reasonable legal fees,
appraisal fees, outlays for documentary and expert evidence, stenographic
charges and publication costs; (2) all expenses of any environmental site
assessments, environmental audits, environmental remediation costs, appraisals,
surveys, engineering studies, wetlands delineations, flood plain studies, and
any other similar testing or investigation deemed necessary or advisable by
Lender incurred in preparation for, contemplation of or in connection with the
exercise of Lender's rights and remedies under the Loan Documents; and (3) costs
(which may be reasonably estimated as to items to be expended in connection with
the exercise of Lender's rights and remedies under the Loan Documents) of
procuring all abstracts of title, title searches and examinations, title
insurance policies, and similar data and assurance with respect to title as
Lender may deem reasonably necessary either to prosecute any suit or to evidence
the true conditions of the title to or the value of the Mortgaged Property to
bidders at any sale which may be held in connection with the exercise of
Lender's rights and remedies under the Loan Documents. All expenditures and
expenses of the nature mentioned in this Section 5 and such other expenses and
fees as may be incurred in the protection of the Mortgaged Property and rents
and income therefrom and the maintenance of the lien of this Security
Instrument, including the fees of any attorney employed by Lender in any
litigation or proceedings affecting this Security Instrument, the Note, the
other Loan Documents, or the Mortgaged Property, including bankruptcy
proceedings, any Foreclosure Event, or in preparation of the commencement or
defense of any proceedings or threatened suit or proceeding, or otherwise in
dealing specifically therewith, shall be so much additional Indebtedness and
shall be immediately due and payable by Borrower, with interest thereon at the
Default Rate until paid. (f) Any action taken by Lender pursuant to the
provisions of this Section 5 shall comply with the laws of the Property
Jurisdiction. Such applicable laws shall take precedence over the provisions of
this Section 5, but shall not invalidate or render unenforceable any other
provision of any Loan Document that can be construed in a manner consistent with
any applicable law. If any provision of this Security Instrument shall grant to
Lender (including Lender acting as Fannie Mae Multifamily Security Instrument
Form 6025.GA Page 13 Georgia 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[a102securityinstrument015.jpg]
a mortgagee-in-possession) or a receiver appointed pursuant to the provisions of
this Security Instrument any powers, rights or remedies prior to, upon, during
the continuance of or following an Event of Default that are more limited than
the powers, rights, or remedies that would otherwise be vested in such party
under any applicable law in the absence of said provision, such party shall be
vested with the powers, rights, and remedies granted in such applicable law to
the full extent permitted by law. 6. Waiver of Statute of Limitations and
Marshaling. Borrower hereby waives the right to assert any statute of
limitations as a bar to the enforcement of the lien of this Security Instrument
or to any action brought to enforce any Loan Document. Notwithstanding the
existence of any other security interests in the Mortgaged Property held by
Lender or by any other party, Lender shall have the right to determine the order
in which any or all of the Mortgaged Property shall be subjected to the remedies
provided in this Security Instrument and/or any other Loan Document or by
applicable law. Lender shall have the right to determine the order in which any
or all portions of the Indebtedness are satisfied from the proceeds realized
upon the exercise of such remedies. Borrower, for itself and all who may claim
by, through, or under it, and any party who now or in the future acquires a
security interest in the Mortgaged Property and who has actual or constructive
notice of this Security Instrument waives any and all right to require the
marshaling of assets or to require that any of the Mortgaged Property be sold in
the inverse order of alienation or that any of the Mortgaged Property be sold in
parcels (at the same time or different times) in connection with the exercise of
any of the remedies provided in this Security Instrument or any other Loan
Document, or afforded by applicable law. 7. Waiver of Redemption; Rights of
Tenants. (a) Subject, in any event, to Section 1 l(c) hereof, Borrower hereby
covenants and agrees that it will not at any time apply for, insist upon, plead,
avail itself, or in any manner claim or take any advantage of, any appraisement,
stay, exemption or extension law or any so-called "Moratorium Law" now or at any
time hereafter enacted or in force in order to prevent or hinder the enforcement
or foreclosure of this Security Instrument. Without limiting the foregoing: (1)
Borrower for itself and all Persons who may claim by, through, or under
Borrower, hereby expressly waives any so-called "Moratorium Law" and any and all
rights of reinstatement and redemption, if any, under any order or decree of
foreclosure of this Security Instrument, it being the intent hereof that any and
all such "Moratorium Laws," and all rights of reinstatement and redemption of
Borrower and of all other Persons claiming by, through, or under Borrower are
and shall be deemed to be hereby waived to the fullest extent permitted by
applicable law; (2) Borrower shall not invoke or utilize any such law or laws or
otherwise hinder, delay or impede the execution of any right, power remedy
herein or otherwise Fannie Mae Multifamily Security Instrument Form 6025.GA Page
14 Georgia 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[a102securityinstrument016.jpg]
granted or delegated to Lender but will suffer and permit the execution of every
such right, power and remedy as though no such law or laws had been made or
enacted; and (3) if Borrower is a trust, Borrower represents that the provisions
of this Section 7 (including the waiver of reinstatement and redemption rights)
were made at the express direction of Borrower's beneficiaries and the persons
having the power of direction over Borrower, and are made on behalf of the trust
estate of Borrower and all beneficiaries of Borrower, as well as all other
persons mentioned above. (b) Lender shall have the right to foreclose subject to
the rights of any tenant or tenants of the Mortgaged Property having an interest
in the Mortgaged Property prior to that of Lender. The failure to join any such
tenant or tenants of the Mortgaged Property as party defendant or defendants in
any such civil action or the failure of any decree of foreclosure and sale to
foreclose their rights shall not be asserted by Borrower as a defense in any
civil action instituted to collect the Indebtedness, or any part thereof or any
deficiency remaining unpaid after foreclosure and sale of the Mortgaged
Property, any statute or rule of law at any time existing to the contrary
notwithstanding. 8. Notice. (a) All notices under this Security Instrument shall
be: (1) in writing, and shall be (A) delivered, in person, (B) mailed, postage
prepaid, either by registered or certified delivery, return receipt requested,
or (C) sent by overnight express courier; (2) addressed to the intended
recipient at its respective address set forth at the end of this Security
Instrument; and (3) deemed given on the earlier to occur of: (A) the date when
the notice is received by the addressee; or (B) if the recipient refuses or
rejects delivery, the date on which the notice is so refused or rejected, as
conclusively established by the records of the United States Postal Service or
such express courier service. (b) Any party to this Security Instrument may
change the address to which notices intended for it are to be directed by means
of notice given to the other party in accordance with this Section 8. (c) Any
required notice under this Security Instrument which does not specify how
notices are to be given shall be given in accordance with this Section 8. Fannie
Mae Multifamily Security Instrument Form 6025.GA Page 15 Georgia 01-16 © 2016
Fannie Mae



--------------------------------------------------------------------------------



 
[a102securityinstrument017.jpg]
9. Mortgagee-in-Possession. Borrower acknowledges and agrees that the exercise
by Lender of any of the rights conferred in this Security Instrument shall not
be construed to make Lender a mortgagee-in­ possession of the Mortgaged Property
so long as Lender has not itself entered into actual possession of the Land and
Improvements. 10. Release and Reconveyance. Upon payment in full of the
Indebtedness, Lender shall cause the release of this Security Instrument and the
reconveyance of the Mortgaged Property to Borrower, and Borrower shall pay
Lender's costs incurred in connection with such release and reconveyance. 11.
Georgia State Specific Provisions. (a) To the fullest extent permitted by law,
Borrower agrees that Borrower will not at any time insist upon, plead, claim or
take the benefit or advantage of any present or future law providing for any
appraisement, valuation, stay, extension or redemption, homestead, moratorium,
reinstatement, marshaling or forbearance, and Borrower, for Borrower, Borrower'
s heirs, devisees, representatives, successors and assigns, and for any and all
persons ever claiming any interest in the Mortgaged Property, to the fullest
extent permitted by law, waives and releases all rights of redemption,
valuation, appraisement, stay of execution, reinstatement (including all rights
under O.C.G.A. Section 44-14-85), notice of intention to mature or declare due
the whole of the Indebtedness, and all rights to a marshaling of assets of
Borrower, including the Mortgaged Property. (b) This Security Instrument secures
future advances. (c) This conveyance is intended to and shall constitute and be
construed as (I) a deed passing fee title to the Mortgaged Property to Lender,
and is made under those provisions of the existing laws of the State of Georgia
(O.C.G.A. Section 44-14-60 et seq.) relating to conveyances and deeds to secure
debt (a/k/a "security deed"), and not a mortgage, and is given to secure the
payment and performance of the Indebtedness, and (2) a security agreement
pursuant to the provisions of the Uniform Commercial Code of Georgia, Title 11
of the Official Code of Georgia. Moreover, use of the terms "Mortgaged Property"
or "Mortgage Loan," whether in this Security Instrument or in any other Loan
Document, shall not be construed to mean that this Security Instrument is a
mortgage. (d) Lender's acceptance, if any, of an assumption of the obligations
of this Security Instrument and the Note, and the release of Borrower pursuant
to the Loan Agreement, shall not constitute a novation and shall not affect the
priority of the lien created by this Security Instrument. Fannie Mae Multifamily
Security Instrument Form 6025.GA Page 16 Georgia 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[a102securityinstrument018.jpg]
(e) The interest of Lender under this Security Instrument and the liability and
obligation of Borrower for the Indebtedness arise from a "commercial
transaction" within the meaning of O.C.G.A. Section 44-14-260(1). Accordingly,
pursuant to O.C.G.A. Section 44-14- 263, Borrower waives any and all rights
which Borrower may have to notice (other than as may be expressly provided for
herein) prior to seizure by Lender of any interest in personal property of
Borrower which constitutes part of the Mortgaged Property, whether such seizure
is by writ of possession or otherwise. (f) In all events where Borrower may be
obligated to pay all reasonable costs, expenses and attorneys' fees incurred by
Lender in connection with the Loan Documents, "reasonable attorneys' fees" or
words of similar import shall in all events mean reasonable attorneys' fees,
actually incurred, without the application of the statutory presumption
established by the 0.C.G.A. Section 13-1-11. (g) Pursuant to O.C.G.A. Section
44-14-80, the parties to this Security Instrument intend to establish and do
hereby establish a perpetual or indefinite security interest in the Mortgaged
Property. (h) Wherever the word "lien" is used with respect to the encumbrance
effected by this Security Instrument, such as in the phrase "the lien of this
Security Instrument," or words of similar import, such word shall mean and be a
reference to the "lien and security title" of this Security Instrument. 12.
Governing Law; Consent to Jurisdiction and Venue. This Security Instrument shall
be governed by the laws of the Property Jurisdiction without giving effect to
any choice of law provisions thereof that would result in the application of the
laws of another jurisdiction. Borrower agrees that any controversy arising under
or in relation to this Security Instrument shall be litigated exclusively in the
Property Jurisdiction. The state and federal courts and authorities with
jurisdiction in the Property Jurisdiction shall have exclusive jurisdiction over
all controversies that arise under or in relation to any security for the
Indebtedness. Borrower irrevocably consents to service, jurisdiction, and venue
of such courts for any such litigation and waives any other venue to which it
might be entitled by virtue of domicile, habitual residence or otherwise. 13.
Miscellaneous Provisions. (a) This Security Instrument shall bind, and the
rights granted by this Security Instrument shall benefit, the successors and
assigns of Lender. This Security Instrument shall bind, and the obligations
granted by this Security Instrument shall inure to, any permitted successors and
assigns of Borrower under the Loan Agreement. If more than one (1) person or
entity signs this Security Instrument as Borrower, the obligations of such
persons and entities shall be joint and several. The relationship between Lender
and Borrower shall be solely that of creditor and Fannie Mae Multifamily
Security Instrument Form 6025.GA Page 17 Georgia 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[a102securityinstrument019.jpg]
debtor, respectively, and nothing contained in this Security Instrument shall
create any other relationship between Lender and Borrower. No creditor of any
party to this Security Instrument and no other person shall be a third party
beneficiary of this Security Instrument or any other Loan Document. (b) The
invalidity or unenforceability of any provision of this Security Instrument or
any other Loan Document shall not affect the validity or enforceability of any
other provision of this Security Instrument or of any other Loan Document, all
of which shall remain in full force and effect. This Security Instrument
contains the complete and entire agreement among the parties as to the matters
covered, rights granted and the obligations assumed in this Security Instrument.
This Security Instrument may not be amended or modified except by written
agreement signed by the parties hereto. ( c) The following rules of construction
shall apply to this Security Instrument: (1) The captions and headings of the
sections of this Security Instrument are for convenience only and shall be
disregarded in construing this Security Instrument. (2) Any reference in this
Security Instrument to an "Exhibit" or "Schedule" or a "Section" or an "Article"
shall, unless otherwise explicitly provided, be construed as referring,
respectively, to an exhibit or schedule attached to this Security Instrument or
to a Section or Article of this Security Instrument. (3) Any reference in this
Security Instrument to a statute or regulation shall be construed as referring
to that statute or regulation as amended from time to time. (4) Use of the
singular in this Security Instrument includes the plural and use of the plural
includes the singular. (5) As used in this Security Instrument, the term
"including" means "including, but not limited to" or "including, without
limitation," and is for example only, and not a limitation. (6) Whenever
Borrower' s knowledge is implicated in this Security Instrument or the phrase
"to Borrower's knowledge" or a similar phrase is used in this Security
Instrument, Borrower's knowledge or such phrase(s) shall be interpreted to mean
to the best of Borrower's knowledge after reasonable and diligent inquiry and
investigation. (7) Unless otherwise provided in this Security Instrument, if
Lender's approval, designation, determination, selection, estimate, action or
decision is required, permitted or contemplated hereunder, such approval,
designation, determination, selection, estimate, action or decision shall be
made in Lender's sole and absolute discretion. Fannie Mae Multifamily Security
Instrument Form 6025.GA Page 18 Georgia 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[a102securityinstrument020.jpg]
(8) All references in this Security Instrument to a separate instrument or
agreement shall include such instrument or agreement as the same may be amended
or supplemented from time to time pursuant to the applicable provisions thereof.
(9) "Lender may" shall mean at Lender's discretion, but shall not be an
obligation. 14. Time is of the Essence. Borrower agrees that, with respect to
each and every obligation and covenant contained in this Security Instrument and
the other Loan Documents, time is of the essence. 15. WAIVER OF TRIAL BY JURY.
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF BORROWER AND LENDER
(BY ITS ACCEPTANCE HEREOF) (A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY
WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS SECURITY INSTRUMENT OR THE
RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER THAT IS TRIABLE OF RIGHT
BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE
TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS SEPARA TEL Y GIVEN BY EACH OF BORROWER AND LENDER,
KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL. ATTACHED
EXHIBITS. The following Exhibits are attached to thi s Security Instrument and
incorporated fu lly herein by reference: IXI Exhibit A Description of the Land
(required) 1_1 Exhibit B Modifications to Security Instrument [Remainder of Page
Intentionally Blank] Fannie Mae Multifamily Security Instrument Form 6025.GA
Page 19 Georgia 01 -16 © 201 6 Fannie Mae



--------------------------------------------------------------------------------



 
[a102securityinstrument021.jpg]
IN WITNESS WHEREOF, Borrower has signed and delivered this Security Instrument
under seal (where applicable) or has caused this Security Instrument to be
signed and delivered by its duly authorized representative under seal (where
applicable). Where applicable law so provides, Borrower intends that this
Security Instrument shall be deemed to be signed and delivered as a sealed
instrument. BORROWER: Signed, sealed and delivered In the presence of: SIR
JEFFERSON, LLC, ~~c,u~ a Delaware limited liability company Unofficial Witness
By: STEADFAST INCOME ADVISOR, LLC, a Delaware limited liability company, Its
Manager ~ By: ~, (SEAL) Commission Expires: My Nam~Kting Oct 4. , 2022 Title:
Chief Accounting Officer Fannie Mae Multifamily Security Instrument Form 6025.GA
Page S-1 Georgia 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[a102securityinstrument022.jpg]
CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT CIVIL CODE§ 1189 CERTIFICATE OF
ACKNOWLEDGMENT A Notary Public or other officer completing this certificate
verifies only the identity of the individual who signed the document to which
this certificate is attached, and not the truthfulness, accuracy, or validity
ofthat document. STATE OF CALIFORNIA ) ): ss. COUNTY OF ORANGE ) On September
12, 2019 before me, Laurie Sanders , Notary Public, personally appeared Kevin J.
Keating , who proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument. I certify under PENALTY OF PERJURY under the
laws of the State of California that the foregoing paragraph is true and
correct. WITNESS my hand and official seal. ~~ Print Name: Laurie Sanders My
commission expires: October 4, 2022 Fannie Mae Multifamily Security Instrument
Form 6025.GA Page S-2 Georgia 01-16 © 2016 Fannie Mac



--------------------------------------------------------------------------------



 
[a102securityinstrument023.jpg]
The name, chief executive office and organizational identification number of
Borrower (as Debtor under any applicable Uniform Commercial Code) are: Debtor
Name/Record Owner: SIR JEFFERSON, LLC, a Delaware limited liability company
Debtor Chief Executive Office Address: 18100 Von Karman Ave, Suite 500 Irvine CA
92612 Attn: Kevin J. Keating Ana Marie del Rio Debtor Organizational ID Number:
=6=88=6::....:7....::.9....:..7___ _ The name and chief executive office of
Lender (as Secured Party) are: Secured Party Name: JONES LANG LASALLE
MULTIFAMILY, LLC, a Delaware limited liability company Secured Party Chief
Executive Office Address: 2177 Youngman A venue St. Paul, Minnesota 55116 Fannie
Mae Multifamily Security Instrument Form 6025.GA Page S-3 Georgia 01-16 © 2016
Fannie Mae



--------------------------------------------------------------------------------



 
[a102securityinstrument024.jpg]
EXHIBIT A DESCRIPTION OF THE LAND ALL THAT TRACT OR PARCEL OF LAND LYING IN AND
BEING A PART OF LAND LOT 363 OF THE 18TH DISTRICT, DEKALB COUNTY, GEORGIA AND
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT THE INTERSECTION OF
THE NORTHERLY RIGHT-OF-WAY OF VALLEY VIEW ROAD (60 FOOT RIGHT-OF-WAY) AND THE
EASTERLY RIGHT-OF-WAY OF ASHFORD-DUNWOODY ROAD (RIGHT-OF-WAY VARIES) PROCEED
NORTHERLY ALONG SAID ASHFORD-DUNWOODY ROAD RIGHT-OF-WAY 124.94 FEET TO A POINT
ANO THE TRUE POINT OF BEGINNING. THENCE PROCEED ALONG SAID RIGHT-OF-WAY NORTH 01
DEGREE 38 MINUTES 09 SECONDS WEST 616.66 FEET TO A POINT; THENCE PROCEED ALONG A
CURVE TO THE RIGHT NORTH 41 DEGREES 35 MINUTES 01 SECOND EAST WITH AN ARC LENGTH
OF 96.59 FEET ANO A RADIUS OF 59 FEET TO A POINT; THENCE PROCEED NORTH 84
DEGREES 48 MINUTES 12 SECONDS EAST A DISTANCE OF 309.31 FEET TO A POINT; THENCE
PROCEED ALONG A CURVE TO THE LEFT NORTH 44 DEGREES 58 MINUTES 59 SECONDS EAST
WITH AN ARC LENGTH OF 485.88 FEET AND A RADIUS OF 360.30 FEET TO A POINT; THENCE
PROCEED NORTH 05 DEGREES 44 MINUTES 20 SECONDS EAST A DISTANCE OF 353.16 FEET TO
A POINT; THENCE PROCEED ALONG A CURVE TO THE RIGHT NORTH 38 DEGREES 12 MINUTES
51 SECONDS EAST WITH AN ARC LENGTH OF 328.64 FEET ANO A RADIUS OF 287.70 FEET TO
A POINT; THENCE PROCEED NORTH 70 DEGREES 19 MINUTES 47 SECONDS EAST 233.32 FEET
TO A POINT; THENCE PROCEED ALONG A CURVE TO THE LEFT NORTH 68 DEGREES 52 MINUTES
34 SECONDS EAST WITH AN ARC LENGTH OF 72.96 FEET ANO A RADIUS OF 356.71 FEET TO
A POINT; THENCE LEAVING SAID RIGHT-OF-WAY PROCEED SOUTH 23 DEGREES 47 MINUTES 37
SECONDS EAST A DISTANCE OF 75.25 FEET TO A POINT; THENCE PROCEED SOUTH 63
DEGREES 40 MINUTES 14 SECONDS WEST 246.87 FEET TO A POINT; THENCE PROCEED SOUTH
02 DEGREES 02 MINUTES 36 SECONDS EAST 369.16 FEET TO A POINT; THENCE PROCEED
SOUTH 47 DEGREES 51 MINUTES 55 SECONDS EAST 465.94 FEET TO A POINT; THENCE
PROCEED NORTH 89 DEGREES 11 MINUTES 41 SECONDS WEST 250.00 FEET TO A POINT;
THENCE PROCEED SOUTH 06 DEGREES 08 MINUTES 50 SECONDS WEST 261 .70 FEET TO A
POINT; THENCE PROCEED NORTH 87 DEGREES 43 MINUTES 14 SECONDS WEST 100.00 FEET TO
A POINT; THENCE PROCEED SOUTH 27 DEGREES 07 MINUTES 21 SECONDS EAST 93.58 FEET
TO A POINT: THENCE PROCEED SOUTH 51 DEGREES 40 MINUTES 51 SECONDS WEST 91.67
FEET TO A POINT; THENCE PROCEED SOUTH 24 DEGREES 02 MINUTES 19 SECONDS EAST
28.50 FEET TO A POINT; THENCE PROCEED SOUTH 11 DEGREES 34 MINUTES 21 SECONDS
WEST 142.13 FEET TO A POINT; THENCE PROCEED SOUTH 23 DEGREES 19 MINUTES 16
SECONDS WEST 57.64 FEET TO A POINT; THENCE PROCEED SOUTH 87 DEGREES 55 MINUTES
58 SECONDS EAST 47.00 FEET TO A POINT; THENCE PROCEED SOUTH 03 DEGREES 51
MINUTES 24 SECONDS EAST 253.68 FEET TO A POINT ALONG THE NORTHERN BOUNDARY OF
THE VALLEY VIEW SUBDIVISION AS MORE PARTICULARLY DESCRIBED IN PLAT BOOK 23, PAGE
9, DEKALB COUNTY, GEORGIA RECORDS; THENCE PROCEED ALONG SAID BOUNDARY NORTH 89
DEGREES 14 MINUTES 06 SECONDS WEST 300.84 FEET TO A POINT; THENCE PROCEED SOUTH
89 DEGREES 18 MINUTES 03 SECONDS WEST 129.97 FEET TO A POINT; THENCE PROCEED
SOUTH 89 DEGREES 21 MINUTES 21 SECONDS WEST 260.08 FEET TO A POINT; THENCE
PROCEED SOUTH 89 DEGREES 17 MINUTES 46 SECONDS WEST 130.05 FEET TO A POINT;
THENCE PROCEED NORTH 89 DEGREES 56 MINUTES 55 SECONDS WEST A DISTANCE OF 145.07
FEET TO A POINT ON SAID RIGHT-OF-WAY OF ASHFORD-DUNWOODY ROAD AND THE TRUE POINT
OF BEGINNING; CONTAINING 24 .74 ACRES AS MORE PARTICULARLY DESCRIBED ON THAT
CERTAIN PLAT OF SURVEY FOR NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, MAGNOLIA
COMMONS JOINT VENTURE AND CHICAGO TITLE INSURANCE COMPANY, PREPARED BY BLUE
RIDGE ENGINEERING, INC., DATED SEPTEMBER 17, 1994, LAST REVISED MARCH 21 , 1995,
BEARING THE SEAL AND CERTIFICATION OF H. TATE JONES, GEORGIA PROFESSIONAL LAND
SURVEYOR NO. 2339. Fannie Mae Multifamily Security Instrument Form 6025.GA Page
A-1 Georgia 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 